DETAILED ACTION
This action is in response to applicant’s amendment received on 04/12/2022. Amended claims 1, 3 and 11 are acknowledged. Claims 1-17 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 12, the specification lacks an adequate written description of the invention.  There is no basis for “a first surface having a fixed, rigid shape…” as recited in the aforementioned claims. Nowhere in the instant specification can be found a statement regarding any surface of the resource adapter being fixed and rigid.
Regarding claims 13 and 15, the specification lacks an adequate written description of the invention.  There is no basis for “the at least one resource adapter couples to only one surface of the electronic resource…” as recited in the aforementioned claims. Nowhere in the instant specification can be found a statement, let alone a drawing, regarding the resource adapter coupling to only one surface of the electronic resource. To the contrary, drawings depict clearly the resource adapter (200) contacting several surfaces of the different electronic components of the resource adapter (see drawings 2A and 3A, for instance).
Regarding claims 2-11, 14 and 16-17, the claims are rejected by virtue of their dependency on claims 1 and 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 12, the term “a first surface having a fixed, rigid shape” is indefinite because the specification does not clearly define how the first surface is fixed and rigid. Further, the term “a first surface having a fixed, rigid shape that a priorily conforms to a corresponding electronic resource” is a relative term which renders the claim indefinite. The words “fixed, rigid and priorily” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what amount/extend/degree of the first surface would necessary constitute “fixed and rigid”, and it is unclear at what exactly point in time the first surface would necessary “priorily conforms” to a corresponding electronic resource. Absent a standard for determining, the metes and bounds of the limitation “a first surface having a fixed, rigid shape that a priorily conforms to a corresponding electronic resource” is unclear as currently present.
Regarding claims 13 and 15, the term “couples to only one surface” is indefinite because the specification does not clearly define how the resource adapter couples to only one surface of the electronic resource. Nowhere in the instant specification can be found a statement, let alone a drawing, regarding the resource adapter coupling to only one surface of the electronic resource.
Regarding claims 2-11, 14 and 16-17, the claims are rejected by virtue of their dependency on claims 1 and 15.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox et al. (US 2014/0133093, herein “Cox”).
Regarding claim 1, Cox discloses: 
an active fluid cooled heatsink assembly (fig. 5C) for modular components (2a to 2h), comprising:
a fluid cooled heatsink (240 plus 419 plus 420 plus 421 plus 423) (fig. 5C), 
the heatsink further comprising: an inlet (422), an outlet (423) [par. 0041] (fig. 5C), and a surface (335a, 335b) (fig. 4A) (for clarity, the resource adapter -310- of figures 4A-4B is common to the different heat sink embodiments of figures 3A, 3B, 3C, 5A and 5B; and the heat conducting wedges -225- of figures 4A-4B are equivalent to the heat conducting wedges -419- of fig. 5C, therefore, the surfaces -335a and 335b- of wedge -225-, fig. 4A, can clearly be read as the same for fig. 5C);
wherein fluid passing through the heatsink is received by the inlet (422) at a first temperature and expelled from the outlet (423) at a second temperature, wherein the second temperature is higher than the first temperature [par. 0041, lines 7-9 as applies to par. 0029, lines 1-4] (it is noted, the fluid will absorb heat from the electronic component 10 –that is, from heat generating modular components 2- and will dissipate the heat away, which means that the fluid will be at a higher temperature at outlet -423 as it is well known in the art); and
at least one resource adapter (310) (best seen in figs. 4A-4B) (it is noted, again, the resource adapter -310- of figures 4A-4B is common to the different heat sink embodiments of figures 3A, 3B, 3C, 5A and 5B), 
each resource adapter (310) further comprising a first surface (325) having a fixed, rigid shape (it is noted, each resource adapter -310- is rigid enough to maintain its shape, as seen in figures 4A-4B) that conforms to a corresponding electronic resource (10) of at least one electronic resource (10) (fig. 4A) [par. 0032, lines 3-5] and a second surface (330a, 330b) (fig. 4A) having a shape corresponding to at least a portion of the surface (the surfaces 335a, 335b of wedge -225-, in fig. 4A, or of wedge -419- in fig. 5C, since 225 and 419 are the same, as explained above) of the fluid cooled heatsink (240 plus 419 plus 420 plus 421 plus 423) (clearly seen in fig. 4A as applies to fig. 5C), 
wherein each resource adapter (310) exchanges heat from the corresponding electronic resource (10) to the fluid cooled heatsink (240 plus 419 plus 420 plus 421 plus 423) [par. 0041, lines 7-9 as applies to par. 0026, lines 23-27 or par. 0030, lines 5-8], and 
wherein the at least one resource adapter (310) is mounted on the surface (the surfaces 335a, 335b of wedge -225-, in fig. 4A, or of wedge -419- in fig. 5C, since 225 and 419 are the same, as explained above) of the fluid cooled heatsink (240 plus 419 plus 420 plus 421 plus 423) (clearly seen in fig. 4A as applies to fig. 5C).
The recitation "a first surface having a…shape that a priorily conforms to a corresponding electronic resource" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In this instance, the resource adapter (310) taught by Cox, clearly conforms to a corresponding electronic resource as can be seen in fig. 4B, making the resource adapter the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 2, Cox discloses: 
the fluid including a liquid [par. 0040, lines 25-27] (since it boils and condensates).
Regarding claim 3, Cox discloses: 
the heatsink (240 plus 419 plus 420 plus 421 plus 423) further comprising a fastener (225 of fig. 4A or 419 of fig. 5C),
wherein the fastener (225 or 419) couples the heatsink (240 plus 419 plus 420 plus 421 plus 423) to a resource adapter (310) of the at least one resource adapter (310) clearly seen in fig. 4A).
Regarding claim 4, Cox discloses: 
an electronic resource (10) of the at least one electronic resource (10) being a memory device [par. 0023, lines 11-12].
Regarding claim 5, Cox discloses: 
 	the shape of the first surface of a first resource adapter (310) of the at least one resource adapter (310) corresponds to a first electronic resource (10) of the at least one of electronic resource (10) [par. 0032, lines 3-5], 
wherein the shape of the first surface of a second resource adapter (310) of the at least one of resource adapter (310) corresponds to a second electronic resource (10) of the at least one electronic resource (10) [par. 0032, lines 7-11] (since the electronic modular components -2- that comprise the electronic resources -10- may have a variety of shapes and sizes. See also par. 0032, lines 3-5 and par. 0036, lines 1-7), and 
wherein the shape of the first surface of the first resource adapter (310) is different from the shape of the first surface of the second resource adapter (310) (as applies to the fact that the devices -2- of the electronic resources -10- may have different shapes and sizes, par. 0036, lines 1-7).
The recitation "…prior the installation of the first resource adapter" and "…prior the installation of the second resource adapter" are considered to be product by process limitations (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In this instance, the product taught by Cox, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 6, Cox discloses: 
a management module (35 plus 110) (best seen in figs 1, 2A and 2B), 
the management module (35 plus 110) further comprising an input/output (I/O) interface and a power supply [par. 0023, lines 1-4], 
wherein the I/O interface is operative for connecting to the at least one electronic resource (10) [par. 0023, lines 1-4], 
wherein the power supply is electrically connected to the management module (35 plus 110) and to a power grid, and wherein the power supply is configured to supply power from the power grid to the management module [par. 0023, lines 1-4] (Cox discloses that electronic components may include, for instance, server components or different forms of components, par.0023, lines 12-18, and it is known in the art to use power supplied from the power grid on systems comprising server components of computer room systems, for instance).
Regarding claim 7, Cox discloses, as it applies to claim 6, above: 
the management module (35 plus 110) being configured to:
supply power from the power supply to each of the at least one electronic resource (10) (par. 0023, lines 1-4].
Regarding Claim 8, MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does" and “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 8 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the “adapted a first electronic resource and a second electronic resource of the at least one electronic resource to each transmit an indicator, each indicator indicating that the first electronic resource and the second electronic resource should be connected to each other” limitations, the management module (35 plus 110) of Cox is deemed fully capable of being adapted to perform such function.
Regarding claim 13, the claim has not been considered in the present office action based on the 112 rejection, above.
Regarding claim 14, Cox discloses:
the at least one resource adapter (310) being mechanically fastened using a fastener (225 of fig. 4A, or 419 of fig. 5C) to the fluid cooled heatsink (240 plus 419 plus 420 plus 421 plus 423) (clearly seen in fig. 4A).
Regarding claim 15, Cox discloses: 
an active fluid cooled heatsink assembly (fig. 5C) for modular components (2a to 2h), comprising:
a fluid cooled heatsink (240 plus 419 plus 420 plus 421 plus 423) (fig. 5C), 
the heatsink further comprising: an inlet (422), an outlet (423) [par. 0041] (fig. 5C), and a surface (335a, 335b) (fig. 4A) (for clarity, the resource adapter -310- of figures 4A-4B is common to the different heat sink embodiments of figures 3A, 3B, 3C, 5A and 5B; and the heat conducting wedges -225- of figures 4A-4B are equivalent to the heat conducting wedges -419- of fig. 5C, therefore, the surfaces -335a and 335b- of wedge -225-, fig. 4A, can clearly be read as the same for fig. 5C);
wherein fluid passing through the heatsink is received by the inlet (422) at a first temperature and expelled from the outlet (423) at a second temperature, wherein the second temperature is higher than the first temperature [par. 0041, lines 7-9 as applies to par. 0029, lines 1-4] (it is noted, the fluid will absorb heat from the electronic component 10 –that is, from heat generating modular components 2- and will dissipate the heat away, which means that the fluid will be at a higher temperature at outlet -423 as it is well known in the art); and
at least one resource adapter (310) (best seen in figs. 4A-4B) (it is noted, again, the resource adapter -310- of figures 4A-4B is common to the different heat sink embodiments of figures 3A, 3B, 3C, 5A and 5B), 
each resource adapter (310) further comprising a first surface (325) having a shape which conforms to a corresponding electronic resource (10) of at least one electronic resource (10) (fig. 4A) [par. 0032, lines 3-5] and a second surface (330a, 330b) (fig. 4A) having a shape corresponding to at least a portion of the surface (the surfaces 335a, 335b of wedge -225-, in fig. 4A, or of wedge -419- in fig. 5C, since 225 and 419 are the same, as explained above) of the fluid cooled heatsink (240 plus 419 plus 420 plus 421 plus 423) (clearly seen in fig. 4A as applies to fig. 5C), 
wherein each resource adapter (310) exchanges heat from the corresponding electronic resource (10) to the fluid cooled heatsink (240 plus 419 plus 420 plus 421 plus 423) [par. 0041, lines 7-9 as applies to par. 0026, lines 23-27 or par. 0030, lines 5-8], and 
wherein the at least one resource adapter (310) is mounted on the surface (the surfaces 335a, 335b of wedge -225-, in fig. 4A, or of wedge -419- in fig. 5C, since 225 and 419 are the same, as explained above) of the fluid cooled heatsink (240 plus 419 plus 420 plus 421 plus 423) (clearly seen in fig. 4A as applies to fig. 5C).

The recitation… “…wherein the at least one resource adapter couples to only one surface of the electronic resource” has not been considered in this rejection based on the 112 rejection, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Torres et al. (US 2017/0315596, herein “Torres”).
Regarding claim 9, Cox does not disclose: 
each indicator including at least one of: a visual indicator, and an auditory indicator.
However, Cox alludes to the options of using the module (35 plus 110) to interface the electronic resource (10) with other electronics [par. 0023, lines 1-2], and it is known in the art that information handling systems include electronic assemblies comprising heat-generating components, as taught by Torres [par. 0003, lines 1-3]. Torres, also directed to a heat sink cooling system for an electronic assembly (500) (fig. 5) [par. 0001] comprising an electronic assembly/resource (500) including heat-generating components (520) arranged in a substrate (510) and a resource adapter (540) configured to dissipate heat away from the components (520) teaches an information system (900) including the electronic assembly/resource (500) that can be a computer or other electronic device [par. 0031, lines 7-14] (like the electronic device -10- disclosed by Cox) comprising multiple processor cores and audio devices, and the like [par. 0034, lines 1-4] and implemented using electronic devices that provide voice, video or data communication [par. 0035, lines 23-25], for the purpose of executing a set, or multiple sets of instructions to perform one or more computer functions [par. 0035, lines 26-30] according to a user’s needs [par. 0002, lines 18-22]. 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Cox the teachings of Torres to have the management module of Cox comprising an auditory indicator, in order to execute instructions to perform one or more computer functions according to the user’s needs. 
Regarding claim 10, although Cox discloses a network card as one of the many possible embodiments for the electronic resource (10) [par. 0023, lines 12-14], Cox does not disclose the management module (35 plus 110) further comprising a network interface controller (NIC).
However, Cox alludes to the options of using the module (35 plus 110) to interface the electronic resource (10) with other electronics [par. 0023, lines 1-2], or of using the heat sink cooling apparatus on a computer system [par. 0037, lines 31-34] and it is known in the art the use of network interface controllers in computer systems, as taught by Torres [par. 0030, lines 1-9 and par. 0031, lines 7-14]. Torres, also directed to a heat sink cooling system for an electronic assembly (500) (fig. 5) [par. 0001] comprising an electronic assembly/resource (500) including heat-generating components (520) arranged in a substrate (510) and a resource adapter (540) configured to dissipate heat away from the components (520) teaches an information system (900) including the electronic assembly/resource (500) that can be a computer or other electronic device [par. 0031, lines 7-14] (like the electronic device -10- disclosed by Cox, or like the computer Cox alludes to) comprising a network interface controller (NIC) (940) [par. 0030, line 9] for the purpose of, in combination with other instrumentality or aggregate of instrumentalities of the system, facilitate communicating information to an specific type of user according to the needs of that specific user [par. 0002, lines 14-22].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Cox the teachings of Torres to have the management module of Cox comprising a network interface controller, in order to communicate information according to the user’s needs. 
Regarding claim 11, the combination of Cox and Torres discloses, as applies to claim 10, above,
the management module (Cox, 35 plus 110) being configured to: provide access, via the NIC (Torres, 940), between an electronic resource (Cox, 10) of the at least one electronic resource (Cox, 10) connected to the management module (Cox, 35, 110) and a client device connected to a network, wherein the network is a network to which the NIC (Torres, 940) has access [Torres, par. 0035, lines 4-12]. 


Regarding claim 12, Cox does not disclose:
a layer of thermally conductive compound applied to the first surface, the layer of thermally conductive compound being adapted to eliminate a gap between the electronic resource and the first surface.
The use of thermal compounds applied to surfaces of resource adapters for the purpose of enhance adhesion of the adapter to electronic components of an electronic resources, optimizing heat transfer, is old and known in the art, as taught by Torres [par. 0024]. Torres, also directed to a heat sink cooling system for an electronic assembly (500) (fig. 5) [par. 0001] comprising an electronic assembly/resource (500) including heat-generating components (520) arranged in a substrate (510) and a resource adapter (540) configured to dissipate heat away from the components (520) teaches a thermally conductive compound (530) applied to the surface of a resource adapter (540) (fig. 5) for the purpose of enhancing adhesion of the adapter (540) to the resource (520), optimizing heat transfer [par. 0024, lines 18-24].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Cox the teachings of Torres to have a layer of thermally conductive compound applied to the first surface of the resource adapter, in order to enhance adhesion and therefore, eliminating a gap between the electronic resource and the first surface, optimizing heat transfer.

Response to Arguments
The rejection of claims 3 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the amendments.
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive.
In page 7, Applicant argues that Cox teaches a conforming thermal interface sleeve and that, by contrast, the resource adapter of amended claim 1 has a fixed, rigid shape that a priorily conforms to the electronic resource and the material used therefore need not be limited to the types of material required by Cox. 
Examiner respectfully disagrees. There is no basis for the resource adapter (200) to be fixed/rigid that a priorily conforms to the electronic resource, as claimed. Please refer to the rejection, above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763